February 09, 2007


Mr. Jerry Fazio
Owen & Fazio, P.C.
7557 Rambler Rd., Suite 1465
Dallas, TX 75231
Mr. Jason C.N. Smith
Law Offices of Art Brender
600 Eighth Avenue
Fort Worth, TX 76104

RE:   Case Number:  05-0911
      Court of Appeals Number:  05-04-00412-CV
      Trial Court Number:  03-04015-A

Style:      JACK IN THE BOX, INC.
      v.
      WADE SKILES

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jim      |
|   |Hamlin       |
|   |Ms. Lisa Matz|